Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
13, 2020.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00669-CV


       DRYMALLA CONSTRUCTION COMPANY, INC., Appellant

                                        V.

             SUMMERS DRYWALL SERVICES, INC., Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-40319


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed September 21, 2020. On
September 30, 2020, appellant filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.